DETAILED ACTION
This Supplemental Notice of Allowance amends the Notice of Allowance to state that the amendment to “Claim 1” is to “Claim 11.”
Allowable Subject Matter
Claims 11-13 and 16-24 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given by Atty. Greenbaum on February 4, 2022 by email.  
The application has been changed as follows:

Claim 11, the last line: “dimensions” has been changed to -dimensions, 
	wherein the accident event and the secondary accident event are detected based on an absolute value of negative and positive movement data exceeding a predefined boundary value-.  
Claim 20, the last line: “dimensions” has been changed to -dimensions, 
	wherein the accident event and the secondary accident event are detected based on an absolute value of negative and positive movement data exceeding a predefined boundary value-.  


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833